 In the Matter of AMERICAN SMELTINGAND REFININGCOMPANYandINTERNATIONAL UNION OFMINE,MILLAND SMELTER WORKERS,LOCAL 72, C. I. O.Case No. 19-R-1477.-Decided April 12, 1945Mr. E. G. Toomey,of Helena,Mont., for the Company.Mr. Owen McNally,of Anaconda,Mont., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Union of Mine, Milland Smelter Workers, Local 72, C. I. 0., herein called the Union,alleging that a question affecting commerce had arisen concerningthe representation of employees of American Smelting and RefiningCompany, East Helena, Montana, herein called the Company, theNational Labor Relations Board provided for an appropriate hear-ing upon due notice before John E. Hedrick, Trial Examiner. Saidhearing was held at Helena, Montana, on February 22, 1945. TheCompany and the Union appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues. The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYAmerican Smelting and Refining Company is a New Jersey cor-poration operating a plant at East Helena, Montana, where it is en-gaged in custom lead smelting.Approximately 25 percent of all rawmaterials used by the Company is shipped to it from points outside the61 N. L.R. B., No 67.506 AMERICAN SMELTING AND REFINING COMPANY507State of Montana.The Company produces about 4,000 tons of lead,monthly, at its East Helena plant, all of which is shipped to points out-side the State of Montana.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Union of Mine, Mill and Smelter Workers, Local 72,is a labor organization affiliated with the Congress of Industrial Or-ganizations, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONDuring December 1944, the Union requested the Company to recog-nize it as the exclusive collective bargaining representative of the tech-nical and office employees at the East Helena plant.The Companyrefused this request, stating that it doubted the Union's claim tomajority.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found to be appropriate.tWe find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union urges that all office and technical employees at the EastHelena plant of the Company, including the financial bookkeeper,metallurgical bookkeeper, chief settlement clerk, assistant to chiefchemist, head timekeeper, assistant chief clerk, secretary to the super-intendent and chief clerk, and assistant to the safety inspector andpersonnel director, but excluding manager's secretary, chief clerk,chief chemist, purchasing agent, and safety director and personneldirector, constitute a unit appropriate for the purposes of collectivebargaining.The Company claims that the assistant chief clerk, assist-ant to the safety inspector and personnel director, head timekeeper, andassistant to chief chemist are supervisory employees; it further con-tends that the financial bookkeeper, metallurgical bookkeeper, chiefsettlement clerk, and secretary to the superintendent and chief clerkare confidential employees.Accordingly, it would exclude these eightemployees from the unit.IThe Field Examiner reported that the Union submitted 20 authorization cards.Thereare approximately 25 employees in the appropriate unit 508DECISIONSOF NATIONALLABOR RELATIONS BOARDThe main office, composed of about 13 employees, is in charge of thechief clerk.Theassistant chief clerkspends most of this time perform-ing accounting work, but during the absence of the chief clerk acts inthe latter's capacity.Although the assistant chief clerk makes recom-mendations with respect to the hire and discharge of employees, it isclear that his recommendations are accorded little weight.We con-clude that the assistant chief clerk is not a supervisory employee, and,accordingly, we shall include him in the unit.The safety inspector and personnel director is in charge of the safetyprogram in the plant and also hires all new production and mainte-nance employees.This employee keeps complete personnel recordsand investigates all grievances.The Company also employs anassist-ant to the safety inspector and personnel directorwho assists the safetyinspector in the carrying out of the above-outlined duties.We con-chide that the assistant to the safety inspector and personnel directorshould be excluded from the unit inasmuch as he has access, in thenormal course of his duties, to confidential personnel records.Thehead timekeeperis in charge of calculating the time of plantemployees and has two assistants.He allocates labor costs to thevarious departments of the plant and has access to confidential per-sonnel records of the production and maintenance employees.Weshall exclude him from the unit as a confidential employee.The Company maintains a laboratory wherein it employs sevenpersons.The chief chemist is, in complete charge of the laboratoryand hires and discharges employees therein.The parties agree toexclude him from the unit. The Company also employs anassistantto the chief chemistin the laboratory, whose duties consist in makingchemical analyses which the other chemists are not qualified to per-form.He only assumes the functions of the chief chemist during thelatter's vacation or periods of illness.We shall include the assistantto the chief chemist in the unit.Thefinancial bookkeepermaintains and is responsible for all finan-cial records of the Company and prepares financial statements for it.Themetallurgical bookkeepermaintains records concerning all metalpurchases, balances, and profits or losses with respect to metals.Thechief settlement clerkanalyzes the Company's records concerning ton-nage, values, and assays of metals purchased from other companies.The Company executes royalty agreements based on these records.Although the matters handled by the three above-mentioned employeesare considered confidential by the Company from a business viewpoint,they in no way deal with records relating to labor relations matters.We shall, therefore, include these employees in the unit.22 SeeMatter of The Babcock d Wilcox Co.,52 N L R B 900 ;Matter of United StatesSmelting, Refining and Mining Company,53 N L R B 84 AMERICAN SMELTING AND REFINING COMPANY509TheSecretary to the superintendent and chief clerkhandles all per-sonnel correspondence for the superintendent and the chief clerk and,in addition,performs the duties of the manager's secretary when thelatter is absent or in need of assistance.The parties agree that themanager's secretary should be excluded from the unit because she hasaccess to personnel files.Accordingly,we shall exclude the secretaryto the superintendent and chief clerk from the unit.We find that all office and technical employees at the East Helenaplant of the Company, including the assistant chief clerk,financialbookkeeper,metallurgical bookkeeper,chief settlement clerk, and as-sistant to the chief chemist, but excluding the manager's secretary,assistant to the safety inspector and personnel director,secretary tothe superintendent and chief clerk, head timekeeper,safety directorand personnel director,chief clerk,chief chemist,purchasing agent,and all other supervisory employees with authority to hire, promote,discharge,discipline,or otherwise effect changes in the status of em-ployees, or effectively recommend such action,constitute a unit appro-priate for the purposes of collective bargaining,within the meaning ofSection 9 (b) of the Act.V. TEE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with American Smeltingand Refining Company, East Helena, Montana, an election by secretballot shall be conducted as early as possible,but not later than thirty(30) days from the date of this Direction,under the direction andsupervision of the Regional Director for the Nineteenth Region, act-ing in this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11,of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immedi-639678-45-vol 61-34 510DECISIONSOF NATIONALLABOR RELATIONS BOARDately preceding the date of this Direction,including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection,to determine whether or not they desire to be represented byInternational Union of Mine, Mill and Smelter Workers, Local 72,C. I. 0., for the purposes of collective bargaining.